DETAILED ACTION
In application filed on 02/03/2019, Claims 1-20 are pending. Claims 1-20 are considered in the current office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claims 1-16 contain limitations which are directed to intended uses or capabilities of the claimed invention. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2114 for details. 

Claim Objections
Claims 17-18 are objected to because of the following informalities: Dependence of Claims 17-18 on Claim 1 appear to be improper. It appears Claims 17-18 should be dependent on Claim 16.  Appropriate correction is required.
For the purpose of expedited prosecution, Examiner interprets that Claims 17-18 are dependent on Claim 16. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


With respect to Examiner’s Claim objection and interpretation of Claim 18 (Supra), Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "said aqueous modifier" .  There is insufficient antecedent basis for this limitation in the claim, with respect to Claim 16, on which claim 18 should depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over by Lendi (US20160091469A1), in view of Ashland (Klucel™ hydroxypropylcellulose – Ashland)
Regarding Claim 1, Lendi teaches a composition for photometric quantification of filming amines in liquids, comprising: an acidic buffer (Para 0007, referred to as pH buffered solution using acetic acid); and an indicator reagent complex  (Para 0015-0016, referred to as colored complex formed) capable of forming a pH dependent complex with filming amines (See Para 0015-0016), said indicator reagent complex (Para 0015-0016, referred to as colored complex formed) including an indicator reagent  (Para 0007,reffered to as sodium 3,4,5,6-tetrachloro-2',4',5', 7' tetraiodofluorescein, commonly known as Bengalrosa B.A; Para 0022,…reacting agent proposed are e.g. the following: Fluorescein, Bengal rose, …)  ; to prevent the acidic buffer from causing the indicator complex to precipitate, thereby maintaining it in solution (See Para 0026, …discoloured reacting agent, which means the dye stuff at low pH-value is not anymore soluble in water and does precipitate).
Lendi does not teach the “aqueous modifier of the composition”
Ashland directed towards the physical and chemical properties of hydropropyl cellulose teaches hydropropyl cellulose as a hydrophilic (Section 5.3) nonionic water-soluble polymer,  (See Introduction, Section 4.3.4.1, 4.3.1) which is used extensively to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents (Introduction, Section 4.3.4.1, 4.3.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lendi and Ashland to incorporate hydropropyl cellulose, a hydrophilic (Section, 5.3), nonionic water-soluble polymer polymer (Introduction, Section 4.3.4.1) as taught by Ashland to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents, even at low pH (See Table 6; Section 4.3.3.2) . Doing so allows for the advantages of the physical property of HPC to affect the property of the acidic buffer, promoting the formation of the indicator complex to be maintained. 
Regarding Claim 2, Lendi teaches the composition for photometric quantification of filming amines in liquids according to claim 1, wherein said indicator reagent comprises Rose Bengal (Para 0007,reffered to as sodium 3,4,5,6-tetrachloro-2',4',5', 7' tetraiodofluorescein, commonly known as Bengalrosa B.A; Para 0022,…reacting agent proposed are e.g. the following: Fluorescein, Bengal rose, …).
Regarding Claim 3, Lendi teaches the composition for photometric quantification  photometric quantification of filming amines in liquids according to claim 2, wherein said indicator reagent comprises Rose Bengal (Para 0007,reffered to as sodium 3,4,5,6-tetrachloro-2',4',5', 7' tetraiodofluorescein, commonly known as Bengalrosa B.A; Para 0022,…reacting agent proposed are e.g. the following: Fluorescein, Bengal rose, …);

Lendi does not teach that Rose Bengal is within a range of from 0.025% to 0.075%. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the preparation of chemical indicators, the selection of optimal experimental conditions including dye concentration affects the intensity of light produced. Thus, the percentage concentration of Bengal Rose is a  result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an optimal concentration of Rose Bengal to generate the indicator complex capable of forming a pH dependent complex with filming amines  at optimal concentration thereby achieving an optimal light intensity for detection of amines.   
Regarding Claim 4, Lendi teaches the composition for photometric quantification of filming amines in liquids according to claim 3, wherein said indicator reagent comprises; Rose Bengal (Para 0007,reffered to as sodium 3,4,5,6-tetrachloro-2',4',5', 7' tetraiodofluorescein, commonly known as Bengalrosa B.A; Para 0022,…reacting agent proposed are e.g. the following: Fluorescein, Bengal rose, …).
Lendi does not teach that Rose Bengal is approximately 0.05%. 
However,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the preparation of chemical indicators, the selection of optimal experimental conditions including dye concentration affects the intensity of light produced. Thus, the percentage concentration of Bengal Rose is a  result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an optimal concentration of Rose Bengal to generate the indicator complex capable of forming a pH dependent complex with filming amines  at optimal concentration thereby achieving an optimal light intensity for detection of amines.   
Regarding Claim 6, Lendi teaches the composition for photometric quantification of filming amines in liquids according to claim 1, wherein said aqueous modifier comprises a hydrophilic polymer. 
Lendi does not teach the “aqueous modifier comprises a hydrophilic polymer”
Ashland directed towards the physical and chemical properties of hydropropyl cellulose teaches hydropropyl cellulose as a hydrophilic (Section 5.3), nonionic water-soluble polymer,  (Introduction, Section 4.3.4.1, 4.3.1) which is used extensively to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents (Introduction, Section 4.3.4.1, 4.3.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lendi and Ashland to incorporate hydropropyl cellulose, a hydrophilic (Section, 5.3), nonionic water-soluble polymer polymer (Introduction, Section 4.3.4.1) as taught by Ashland to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents, even at low pH (See Table 6; Section 4.3.3.2) . Doing so allows for the advantages of the physical property of HPC to affect the property of the acidic buffer, promoting the formation of the indicator complex to be maintained. 
Regarding Claim 7, Lendi teaches the composition for photometric quantification of filming amines in liquids according to claim 6, wherein said hydrophilic polymer is non-ionic.
Lendi does not teach the “hydrophilic polymer is non-ionic”
Ashland directed towards the physical and chemical properties of hydropropyl cellulose teaches hydropropyl cellulose as a hydrophilic (Section 5.3), nonionic water-soluble polymer,  (Introduction, Section 4.3.4.1, 4.3.1) which is used extensively to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents (Introduction, Section 4.3.4.1, 4.3.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lendi and Ashland to incorporate hydropropyl cellulose, a hydrophilic (Section, 5.3), nonionic water-soluble polymer polymer (Introduction, Section 4.3.4.1) as taught by Ashland to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents, even at low pH (See Table 6; Section 4.3.3.2) . Doing so allows for the advantages of the physical property of HPC to affect the property of the acidic buffer, promoting the formation of the indicator complex to be maintained. 

Regarding Claim 8, Lendi teaches the composition for photometric quantification of filming amines in liquids according to claim 7, wherein said hydrophilic polymer is plant-derived. 
Lendi does not teach the “hydrophilic polymer is plant-derived”
Ashland directed towards the physical and chemical properties of hydropropyl cellulose teaches hydropropyl cellulose ( hydropropyl cellulose (HPC) inherently is plant -derived) as a hydrophilic (Section 5.3), nonionic water-soluble polymer,  (Introduction, Section 4.3.4.1, 4.3.1) which is used extensively to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents (Introduction, Section 4.3.4.1, 4.3.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lendi and Ashland to incorporate hydropropyl cellulose, a hydrophilic (Section, 5.3), nonionic water-soluble polymer polymer (Introduction, Section 4.3.4.1) as taught by Ashland to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents, even at low pH (See Table 6; Section 4.3.3.2) . Doing so allows for the advantages of the physical property of HPC to affect the property of the acidic buffer, promoting the formation of the indicator complex to be maintained. 
Regarding Claim 9, Lendi teaches the composition for photometric quantification of filming amines in liquids according to claim 7, wherein said hydrophilic polymer is microbial.
Lendi does not teach the “hydrophilic polymer is microbial”

Ashland directed towards the physical and chemical properties of hydropropyl cellulose teaches hydropropyl cellulose ( hydropropyl cellulose (HPC) inherently is plant -derived) as a hydrophilic (Section 5.3), nonionic water-soluble polymer,  (Introduction, Section 4.3.4.1, 4.3.1) which is used extensively to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents (Introduction, Section 4.3.4.1, 4.3.1). HPC has resistance to microbial growth (Section 5.5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lendi and Ashland to incorporate hydropropyl cellulose, a hydrophilic (Section, 5.3), nonionic water-soluble polymer polymer (Introduction, Section 4.3.4.1) as taught by Ashland to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents, even at low pH (See Table 6; Section 4.3.3.2). HPC has resistance to microbial growth (Section 5.5). Doing so allows for the advantages of the physical property of HPC to affect the property of the acidic buffer, promoting the formation of the indicator complex to be maintained. 
Regarding Claim 10, Lendi teaches the composition for photometric quantification of filming amines in liquids according to claim 7, wherein said hydrophilic polymer is synthetic.
Lendi does not teach the “hydrophilic polymer is synthetic”
Ashland directed towards the physical and chemical properties of hydropropyl cellulose teaches hydropropyl cellulose ( hydropropyl cellulose (HPC) inherently is plant -derived) as a hydrophilic (Section 5.3), nonionic water-soluble polymer,  (Introduction, Section 4.3.4.1, 4.3.1) which is used extensively to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents (Introduction, Section 4.3.4.1, 4.3.1).HPC is manufactured by reacting alkali cellulose with propylene oxide at elevated temperatures and pressures (See Section 2, Chemistry) and HPC has resistance to microbial growth (Section 5.5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lendi and Ashland to incorporate hydropropyl cellulose, a hydrophilic (Section, 5.3), nonionic water-soluble polymer polymer (Introduction, Section 4.3.4.1) as taught by Ashland to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents, even at low pH (See Table 6; Section 4.3.3.2). HPC is manufactured by reacting alkali cellulose with propylene oxide at elevated temperatures and pressures (See Section 2, Chemistry) and HPC has resistance to microbial growth (Section 5.5). Doing so allows for the advantages of the physical property of HPC to affect the property of the acidic buffer, promoting the formation of the indicator complex to be maintained. 
Regarding Claim 11, Lendi does not teach the composition for photometric quantification of filming amines in liquids according to claim 1, wherein said aqueous modifier comprises any one from a group consisting of hydroxyethylcellulose (HEC), poly(ethylene)oxide (PEO), and hydroxypropyl cellulose (HPC).
Ashland directed towards the physical and chemical properties of hydropropyl cellulose teaches  hydropropyl cellulose as a hydrophilic (Section 5.3) nonionic water-soluble polymer,  (Introduction, Section 4.3.4.1, 4.3.1) which is used extensively to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents (Introduction, Section 4.3.4.1, 4.3.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lendi and Ashland to incorporate hydropropyl cellulose, a hydrophilic (Section, 5.3), nonionic water-soluble polymer polymer (Introduction, Section 4.3.4.1) as taught by Ashland to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents, even at low pH (See Table 6; Section 4.3.3.2) . Doing so allows for the advantages of the physical property of HPC to affect the property of the acidic buffer, promoting the formation of the indicator complex to be maintained. 
Regarding Claim 12, Lendi does not teach the composition for photometric quantification of filming amines in liquids according to claim 1, wherein said aqueous modifier comprises hydroxypropyl cellulose (HIPC).
Ashland directed towards the physical and chemical properties of hydropropyl cellulose teaches  hydropropyl cellulose as a hydrophilic (Section 5.3) nonionic water-soluble polymer,  (Introduction, Section 4.3.4.1, 4.3.1) which is used extensively to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents (Introduction, Section 4.3.4.1, 4.3.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lendi and Ashland to incorporate hydropropyl cellulose, a hydrophilic (Section, 5.3), nonionic water-soluble polymer polymer (Introduction, Section 4.3.4.1) as taught by Ashland to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents, even at low pH (See Table 6; Section 4.3.3.2) . Doing so allows for the advantages of the physical property of HPC to affect the property of the acidic buffer, promoting the formation of the indicator complex to be maintained. 
Regarding Claim 13, Lendi does not teach the composition for photometric quantification of filming amines in liquids according to claim 12, wherein said aqueous modifier comprises approximately 3g hydroxypropyl cellulose (HPC) per 1000mI of reagent.
Ashland directed towards the physical and chemical properties of hydropropyl cellulose teaches  hydropropyl cellulose as a hydrophilic (Section 5.3) nonionic water-soluble polymer,  (Introduction, Section 4.3.4.1, 4.3.1) which is used extensively to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents (Introduction, Section 4.3.4.1, 4.3.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lendi and Ashland to incorporate hydropropyl cellulose, a hydrophilic (Section, 5.3), nonionic water-soluble polymer polymer (Introduction, Section 4.3.4.1) as taught by Ashland to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents, even at low pH (See Table 6; Section 4.3.3.2) . Doing so allows for the advantages of the physical property of HPC to affect the property of the acidic buffer, promoting the formation of the indicator complex to be maintained. 
In addition,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the preparation of chemical indicators, the selection of optimal experimental conditions including concentrations of component reagent affects the intensity of light produced. Thus, the percentage concentration of HPC is a  result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an optimal concentration of HPC to generate the indicator complex capable of forming a pH dependent complex with filming amines  at optimal concentration thereby achieving an optimal light intensity for detection of amines.   
Regarding Claim 16, Lendi teaches a method for the photometric determination of a film-forming amine in liquid by adding an indicator reagent(Para 0007,reffered to as sodium 3,4,5,6-tetrachloro-2',4',5', 7' tetraiodofluorescein, commonly known as Bengalrosa B.A; Para 0022,…reacting agent proposed are e.g. the following: Fluorescein, Bengal rose, …)  to an aqueous system that is pH dependent (See Para 0016-0018,0025-0026 …to lower pH value); and adding an acidic buffer  (Para 0007, referred to as pH buffered solution using acetic acid)  to said aqueous system to lower pH (Para 0016-0018, 0025-0026) and activate said indicator reagent (Para 0016-0018); keeping the indicator reagent in solution despite the acidic buffer (Para 0007, referred to as pH buffered solution using acetic acid) and preventing it from precipitating out (See Para 0026, …discoloured reacting agent, which means the dye stuff at low pH-value is not anymore soluble in water and does precipitate).

Lendi does not teach “combining a  water soluble non-ionic polymer to modify the physical properties of the aqueous system”.
Ashland directed towards the physical and chemical properties of hydropropyl cellulose teaches  hydropropyl cellulose as a hydrophilic (Section 5.3) nonionic water-soluble polymer,  (Introduction, Section 4.3.4.1, 4.3.1) which is used extensively to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents (Introduction, Section 4.3.4.1, 4.3.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lendi and Ashland to incorporate hydropropyl cellulose, a hydrophilic (Section, 5.3), nonionic water-soluble polymer polymer (Introduction, Section 4.3.4.1) as taught by Ashland to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents, even at low pH (See Table 6; Section 4.3.3.2) . Doing so allows for the advantages of the physical property of HPC to affect the property of the acidic buffer, promoting the formation of the indicator complex to be maintained. 

Claims 5, 14-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over by Lendi (US20160091469A1], in view of Ashland (Klucel™ hydroxypropylcellulose – Ashland), in further view of Jasper et al. (US20210123867A1). 
Regarding Claim 5, Lendi teaches the composition for photometric quantification of filming amines in liquids according to claim 1, wherein said acidic buffer (Para 0007, referred to as pH buffered solution using acetic acid);
The combination of Lendi and Ashland does not teach that the acidic buffer comprises citrate. 
In the analogous art of a method for the determination of the film forming amines on surfaces by the detection of a colored complex, Jasper teaches a buffer solution, which is an aqueous solution consisting of a mixture of a weak organic acid, e. g. citric acid, acetic acid) is added, which is capable to form colored complexes with the organic amine  having bengal rosa reagent (Para 0135, 0178, 0180-0181, 0199). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lendi, Ashland and Jasper to incorporate and acidic buffer comprises citrate, as taught by Jasper, motivated by need to adjust the pH value of the extract (Jasper, Para 0133), where particular preferred are weak organic acids, preferably acetic acid and citric acid (Jasper, Para 0135). Doing so allows provision of optimal conditions for formation of colored complex facilitating the detection of the filiming amines. 
Regarding Claim 14, Lendi teaches the composition for photometric quantification of filming amines in liquids according to claim 1, wherein said acidic buffer  (Para 0007, referred to as pH buffered solution using acetic acid);
The combination of Lendi and Ashland does not teach that the acidic buffer comprises citric acid monohydrate. 
In the analogous art of a method for the determination of the film forming amines on surfaces by the detection of a colored complex, Jasper teaches a buffer solution, which is an aqueous solution consisting of a mixture of a weak organic acid, e. g. citric acid (citric acid monohydrate inherently is taught in the buffer solution), acetic acid is added, which is capable to form colored complexes with the organic amine  having bengal rosa reagent (Para 0135, 0178, 0180-0181, 0199). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lendi, Ashland and Jasper to incorporate and acidic buffer comprises citric acid monohydrate, as taught by Jasper, motivated by need to adjust the pH value of the extract (Jasper, Para 0133), where particular preferred are weak organic acids, preferably acetic acid and citric acid (Jasper, Para 0135). Doing so allows provision of optimal conditions for formation of colored complex facilitating the detection of the filiming amines. 
Regarding Claim 15, Lendi teaches the composition for photometric quantification of filming amines in liquids according to claim 1, wherein said acidic buffer  (Para 0007, referred to as pH buffered solution using acetic acid) ;
The combination of Lendi and Ashland does not teach that the acidic buffer comprises approximately 15% citric acid monohydrate in deionized water.
In the analogous art of a method for the determination of the film forming amines on surfaces by the detection of a colored complex, Jasper teaches a buffer solution, which is an aqueous solution consisting of a mixture of a weak organic acid, e. g. citric acid (“citric acid monohydrate in deionized water” inherently is taught in the buffer solution), acetic acid is added, which is capable to form colored complexes with the organic amine  having bengal rosa reagent (Para 0135, 0178, 0180-0181, 0199). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lendi and Jasper to incorporate and acidic buffer comprises citric acid monohydrate, as taught by Jasper, motivated by need to adjust the pH value of the extract (Jasper, Para 0133), where particular preferred are weak organic acids, preferably acetic acid and citric acid (Jasper, Para 0135). Doing so allows provision of optimal conditions for formation of colored complex facilitating the detection of the filiming amines. 
In addition,  MPEP § 2144.05, Part II, Subpart B holds that a particular parameter that is recognized as a result effective variable (“a variable that achieves a recognized result”) would be one, but not the only motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. In the preparation of chemical indicators, the selection of optimal experimental conditions including concentrations of component reagent affects the intensity of light produced. Thus, the percentage concentration of citric acid monohydrate in deionized water is a  result effective variable. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an optimal concentration of citric acid monohydrate in deionized water to generate the indicator complex capable of forming a pH dependent complex with filming amines  at optimal concentration thereby achieving an optimal light intensity for detection of amines.   
Regarding Claim 17, Lendi teaches the method of claim 1 (interpreted as Claim 16), wherein said acidic buffer (Para 0007, referred to as pH buffered solution using acetic acid).
The combination of Lendi and Ashland does not teach that the acidic buffer comprises citrate. 
In the analogous art of a method for the determination of the film forming amines on surfaces by the detection of a colored complex, Jasper teaches a buffer solution, which is an aqueous solution consisting of a mixture of a weak organic acid, e. g. citric acid, acetic acid) is added, which is capable to form colored complexes with the organic amine  having bengal rosa reagent (Para 0135, 0178, 0180-0181, 0199). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Lendi, Ashland and Jasper to incorporate and acidic buffer comprises citrate, as taught by Jasper, motivated by need to adjust the pH value of the extract (Jasper, Para 0133), where particular preferred are weak organic acids, preferably acetic acid and citric acid (Jasper, Para 0135). Doing so allows provision of optimal conditions for formation of colored complex facilitating the detection of the filming amines. 
Regarding Claim 18, Lendi does not teach that the method of claim 1 (interpreted as Claim 16), wherein said aqueous modifier comprises a water-soluble polymer.
Ashland directed towards the physical and chemical properties of hydropropyl cellulose teaches  hydropropyl cellulose as a hydrophilic (Section 5.3) nonionic water-soluble polymer,  (Introduction, Section 4.3.4.1, 4.3.1) which is used extensively to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents (Introduction, Section 4.3.4.1, 4.3.1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Lendi and Ashland to incorporate hydropropyl cellulose, a hydrophilic (Section, 5.3), nonionic water-soluble polymer polymer (Introduction, Section 4.3.4.1) as taught by Ashland to modify viscosity of solutions, dispersions, elusions and suspensions involving water and /or organic solvents, even at low pH (See Table 6; Section 4.3.3.2) . Doing so allows for the advantages of the physical property of HPC to affect the property of the acidic buffer, promoting the formation of the indicator complex to be maintained. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OYELEYE ALEXANDER ALABI/Examiner, Art Unit 1797  

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797                                                                                                                                                                                             
.






















.